DLD-300                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 10-3131
                                        ___________

                                 LARRY LEE WALKER,
                                                Appellant

                                              v.

                     YORK COUNTY TAX CLAIM BUREAU

                       ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                                (D.C. Civil No. 09-cv-01925)
                     District Judge: Honorable Christopher C. Conner
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 30, 2010
             Before: FUENTES, JORDAN and HARDIMAN, Circuit Judges

                             (Opinion filed : October 4, 2010)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

              Larry Lee Walker appeals from an order of the District Court dismissing for

failure to prosecute his pro se civil rights action. For the reasons that follow, we will

summarily affirm.
       Walker applied to the I.R.S. for tax-exempt status for his home, which he claimed

was also used as a church. His request was ultimately denied. In May 2008, the property

was sold at a judicial tax sale. Walker later sought to set aside the sale in the Court of

Common Pleas for York County, Pennsylvania, but he was unsuccessful.

       In October 2009, Walker filed a pro se civil rights action pursuant to 42 U.S.C.

§ 1983, naming the York County Tax Claim Bureau, from whom Walker had originally

purchased the property, as the sole defendant. He claimed that the defendant had

purported that the deed to the property was “free and clear,” and thus the property should

not have been the subject of a judicial sale. Shortly after filing this action, the buyer of

the property contacted Walker and requested that he either pay rent or vacate. Walker did

neither. The buyer instituted eviction proceedings, and Walker was forcibly evicted from

the property.

       Two months after Walker filed his § 1983 suit, he still had not served the

defendants as he was required by Rule 4(c). The District Court asked Walker to advise as

to his intent in the case. Walker expressed his desire to maintain the action, and the

District Court ordered that he serve process by February 12, 2010. At Walker’s request,

this deadline was extended to March 1, 2010.

       The deadline passed without Walker serving the defendant. The Magistrate Judge

applied the factors set forth in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868

(3d Cir. 1984), and recommended that the case be dismissed for failure to prosecute.

Walker timely objected to the recommendation. In his objection, he said that he no longer

                                               2
had a claim against the defendant. Instead, he argued that the buyer of the property was

now liable for forcibly evicting him. He also expressed a desire to challenge the sale of

the property. Finally, he claimed that he did not have to serve process because this case

had changed from civil to criminal, apparently due to the alleged illegal actions of the

buyer. He did not seek leave to amend his complaint or substitute parties.

       On May 4, 2010, the District Court adopted the Magistrate Judge’s

recommendation. Walker appealed. We have jurisdiction to hear this appeal. 28 U.S.C.

§ 1291.1 We review District Court’s decision to dismiss for failure to prosecute for abuse

of discretion. Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir. 2008).

       We conclude that the District Court did not abuse its discretion in dismissing this

case for the reasons set forth by the Magistrate Judge. Walker did not serve the defendant

within 120 days, Fed. R. Civ. P. 4(m), nor does he intend to ever do so, Fed. R. Civ. P.

4(c) and (m). In fact, he admits that he has no claim against the defendant.2

       Accordingly, we conclude that this appeal presents no substantial question, and we


   1
     Walker filed his notice of appeal on July 12, 2010, sixty-nine days after the District
Court order was filed. However, the order also included a page of explanation as to the
District Court’s reasoning. Thus, the separate-document rule applies, and Walker’s appeal
is timely. See In re Cendant Corp. Sec. Litig., 454 F.3d 235, 238 (3d Cir. 2006); Fed. R.
Civ. P. 58(a).
   2
    To the extent that Walker challenges the judicial sale–an argument that was already
unsuccessful in state court–the Rooker-Feldman doctrine bars lower federal court review.
See Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). (“[A] party losing in state
court is barred from seeking what in substance would be appellate review of the state
judgment in a United States district court, based on the losing party's claim that the state
judgment itself violates the loser's federal rights.”).

                                             3
will summarily affirm the judgment of the District Court.




                                            4